Opinion by
Judge Wilkinson,
On May 28, 1974, appellee was employed as a retailer of merchandise at a drugstore located on Route 6 in Archibold Borough, Lackawanna County. On that day, *217as was his custom, appellee left the store for lunch and on return thereto, parked his car in a lot provided by employer-appellant and to which store rules restricted employee parking. The lot was located across the public highway from the store.
While proceeding from the designated lot to the store, appellee was struck by a car and sustained serious injuries, leaving him disabled. The actual injury occurred on the public highway between the designated employee parking lot and the store.
Appellee filed a claim for benefits under the Workmen’s Compensation Act and was awarded benefits by order of the referee, following a hearing. The Workmen’s Compensation Appeal Board affirmed and appellants have timely appealed that decision to this Court.
The factual circumstances of the accident and the resulting disability are uncontested. In their statement of the question involved, appellants limit their appeal to a single legal question:
“Whether an employee, after parking his vehicle in the employees’ parking lot across a public highway from the employer’s store premises, is entitled to Workmen’s Compensation benefits when struck by a third party as the employee crossed the public highway towards the employer’s premises.”
This case is controlled by our decision in North American Rockwell Corporation v. Workmen’s Compensation Appeal Board, 21 Pa. Commonwealth Ct. 437, 346 A.2d 379 (1975). Judge Blatt, in her opinion in that case, has so recently set forth the basis for the decision that it is unnecessary to repeat it here. In brief, we there held, Judge Crumlish dissenting, that an employee injured while crossing a public highway to get from the employer’s plant to a parking lot supplied by the employer and in which the employee was required to park, was neither on the premises of the employer nor engaged in the furtherance of the employer’s business or affairs.
*218Accordingly, we enter the following
Order
Now, April 1, 1976, the decision of the Workmen’s Compensation Appeal Board is reversed and benefits are hereby denied to John M. Hreha.